Title: To Benjamin Franklin from Genet, 27 January 1781
From: Genet, Edme-Jacques
To: Franklin, Benjamin


Monsieur
a Vlles. ce 27. Janv 1781
Je reçois une lettre de M. Le Cap. Robeson qui est à Nantes. Il désire que je sollicite pour lui un passage en Amerique sur un des batiments du Roi qui pourront être expediés pour les Etats unis. Il me marque en même tems qu’il vous prie d’en faire la demande à M. le Mis. de Castries. Je suis tout prêt à faire les démarches nècessaires, mais comme elles Seroient inutiles tant que M. de Castries n’auroit point reçû votre lettre, je supplie Votre Exce. de vouloir bien m’informer du jour où vous aurés écrit à ce Ministre afin que je puisse agir Sur cette autorité. Je suis avec respect De Votre Excellence Le très humble et très obeissant servr
Genet
 
Addressed: Mr. franklin Ministre plenipe. / des Etats unis A Passy
Notation: Genet, Versailles 27. Jr. 1780.
